Exhibit 10.2
 
AGREEMENT
 
 
THIS AGREEMENT (this “Agreement”), is dated as of January 30, 2011, by and
between Alpine Alpha 3, Ltd., a Delaware corporation with an address at PO Box
735, Alpine, New Jersey 07620 (the “Company”), and Alpine Venture Associates,
LLC, a  (the “Consultant”).
 
 
Recitals


WHEREAS, on September 1, 2008 the Company and the Consultant entered into a
Consulting Service Agreement (the “Consulting Services Agreement”), in which the
Company agreed to compensate the Consultant $10,000 on a monthly basis, payable
in arrears in cash or in the Company’s common stock, par value $0.001 (the
“Common Stock”) with the per share price being equal to the last price paid by
non-affiliate of the Company for its shares. Capitalized terms not otherwise
defined herein shall have the meanings ascribed to them in the Consulting
Services Agreement;


WHEREAS, as of the date of the Agreement, all monies and obligations owed by the
Company to the Consultant under the Consulting Services Agreement were $290,000
(the “Consultant Compensation”);


WHEREAS, as of the date of the Agreement, the Company borrowed
from  Consultant  an aggregate amount of $24,279.24 as set forth on Schedule I
(the “Loans”, together with the Consultant Compensation hereinafter referred to
as “Obligations”);


WHEREAS, the Company and the Consultant have reached an agreement to terminate
the Consulting Services Agreement and convert the Obligations into equity of the
Company on the terms set forth herein.
 
NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement, the Company and the Consultant hereby agree as
follows:
 
1.           Termination of the Consulting Services Agreement.  Notwithstanding
anything to the contrary of Section 2 of the Consulting Services Agreement, the
Company and the Consultant hereby agree that the Consulting Services Agreement,
and any and all extensions, modifications, amendments or supplements thereto,
whether oral or in writing, are hereby terminated and of no further force or
effect. However, the Company’s obligation to compensate the Consultant as
provided in Section 2 herein shall survive and inure to the benefits of the
parties upon such termination of the Consulting Services Agreement.
 
2.           Payment of Obligations and Consultant’s Investment Representation.
 
 
 
 

--------------------------------------------------------------------------------

 
 
a.           The Company and the Consultant hereby acknowledge that the total
outstanding amount of the Company’s Obligations to the Consultant, as of the
date of this Agreement, is $314,279.24, equal to the sum of (i) the unpaid
amount of the Consultant Compensation; and (ii) the unpaid amount of Loans. In
consideration of the Obligations, the Company shall, within ten (10) business
days from the date of this Agreement, issue in the name of the Consultant a
total of 1,000,000 shares of Common Stock, at a price of $0.314 per share (the
“Shares”) in satisfaction of the Obligations.
 
b.           In connection with its receipt of such shares the Consultant
represents to the Company as follows:


(i)           the Consultant is acquiring the Shares for investment purposes for
its own account and without a present intention to distribute the Shares and the
undersigned will dispose of the Shares only in accordance with the Securities
Act of 1933, as amended (the “Securities Act”).


(ii)          the Consultant understands that the Shares have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”)
and cannot be resold, except pursuant to Rule 144 or another exemption from the
registration requirements of the Securities Act.


(iii)         the Consultant acknowledges that the certificate(s) representing
the Shares will include a restrictive legend substantially as follows:


The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended (the “Act”), and may not be sold,
transferred or otherwise disposed of in the absence of an effective registration
statement under such Act or an opinion of counsel satisfactory to the Company to
the effect that such registration is not required.


(iv)         The Consultant is an accredited investor as such term is defined in
SEC Regulation D.


(v)          The Company and its counsel are entitled to rely on this above
referenced representation letter in authorizing the Company’s transfer agent to
issue a certificate for the Shares.


c.           In connection with the Shares to the Consultant, the Company agrees
as follows:


Following the date when legend(s) is/are no longer required to be set forth on
certificate(s) representing the Shares under Securities Act, the Company will,
no longer than five business days following the delivery by the Consultant to
the Company of (x) the certificate(s) that represent(s) the Shares bearing a
restrictive legend (the “Delivery Date”); and (y) the above referenced
representation letter in the form reasonably satisfactory to the Company,
deliver or cause to be delivered to the Consultant the Shares which are free of
all restrictive and other legends (the “Clean Certificate(s)”). In the event
that the Company shall fail to deliver to the Consultant Clean Certificate(s) on
or prior to the Delivery Date, the Company shall pay to the Consultant the
accrued daily interest of 10% of the total value of the Shares at the closing
price on the Delivery Date.
 
 
 
2

--------------------------------------------------------------------------------

 
 
3.           Miscellaneous.
 
a.           Expenses.  The Company shall bear its own costs and expenses,
including legal fees, incurred or sustained in connection with the preparation
of this Agreement and related matters.
 
b.           Amendments and Waivers.  The provisions of this Agreement,
including the provisions of this sentence, may not be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given, unless the same shall be in writing by both parties.
 
c.           Notices.  All notices required under this Agreement shall be deemed
given when sent by overnight courier or registered or certified mail, or when
sent by telecopy, telegraph or other graphic, electronic means and confirmed by
overnight courier or registered or certified mail addressed to the address set
forth in the preamble to this Agreement.  Either party shall have the right to
change the address or name of the person to whom such notices are to be
delivered by notice to the other party.
 
d.           Successors and Assigns.  This Agreement shall inure to the benefit
of and be binding upon the successors and permitted assigns of each of the
parties
 
e.           Execution and Counterparts.  This Agreement may be executed in two
or more counterparts, all of which when taken together shall be considered one
and the same agreement and shall become effective when counterparts have been
signed by each party and delivered to the other party, it being understood that
both parties need not sign the same counterpart.  In the event that any
signature is delivered by facsimile transmission or by e-mail delivery of a
“.pdf” format data file, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof.
 
f.           Governing Law.  This Agreement shall be governed in all respects by
and construed in accordance with the laws of the State of New York without
regard to conflicts of law provisions.  Any litigation between the parties shall
be conducted in the state of federal courts of the State of New York.
 
 
 
3

--------------------------------------------------------------------------------

 
 
g.           Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.
 
h.           Non-Waiver.  No waiver of any provision of this Agreement shall be
deemed to be nor shall constitute a waiver of any other provision, whether or
not similar, nor shall any waiver constitute a continuing waiver.  No waiver
shall be binding unless executed in writing by the party making the waiver.
 
i.           Cumulative Remedies.  All rights and remedies of the parties under
this Agreement shall be cumulative, and the exercise of any one right or remedy
shall not bar the exercise of any other right or remedy.
 
j.           Complete Agreement.  This Agreement constitutes the entire and
final agreement and supersedes all prior and contemporaneous agreements,
representations, warranties and understandings of the parties, whether oral,
written or implied.  The inclusion of this provision has been a material
inducement for each of the parties to enter into this Agreement.

 
 
[Signature Pages Follow]
 
 
 
4

--------------------------------------------------------------------------------

 
 
The parties have executed this Agreement effective as of the day and year first
above written.






 
 

Company: Alpine Alpha 3, Ltd.               
By:
James Edward Hahn               Signature: /s/ James Edward Hahn   Title:
President and CEO                                 Consultant: Alpine Venture
Associates, LLC               By: James Edward Hahn               Signature: /s/
James Edward Hahn   Title: President  

 
 


 
5

--------------------------------------------------------------------------------

 
 
SCHEDULE I


LOANS
 
 
 
6

--------------------------------------------------------------------------------

 

Loan Schedule from Alpine Venture Associates, LLC


Date
Memo
Debit
Credit
Balance
01/18/2008
REC PREPAYMENT OF LEGAL FEES TO GUZOV & OFSINK, LLC
 
5,000.00
5,000.00
02/06/2008
REC S/H LOAN - BANK DEPOSIT
 
5,000.00
10,000.00
05/08/2008
REC PREPAID LEGAL FEES TO GUZOV OFSINK FOR 6 30 08 FS
 
2,000.00
12,000.00
05/21/2008
REC LOAN FROM ALPINE VENTURE ASSOCIATES, LLC
 
2,300.00
14,300.00
10/24/2008
repayment of loans
10,000.00
 
4,300.00
02/25/2009
proceeds to pay off Alpha 1 overdraft LOC
 
1,024.74
5,324.74
02/25/2009
proceeds for payoff Alpha 1 overdraft LOC
 
82.50
5,407.24
05/22/2009
Deposit
 
3,272.00
8,679.24
10/06/2009
Deposit
 
2,300.00
10,979.24
12/03/2009
Deposit
 
1,000.00
11,979.24
12/30/2009
Deposit
 
400.00
12,379.24
01/25/2010
Loan from Alpine Ventures
 
6,000.00
18,379.24
04/01/2010
Deposit
 
600.00
18,979.24
06/02/2010
Loan from Alpine Ventures
 
3,300.00
22,279.24
08/27/2010
Loan from Alpine Ventures
 
3,000.00
25,279.24
01/20/2011
Repayment of loans before closing the Chase account
1,000.00
 
24,279.24
Total
 
11,000.00
35,279.24
24,279.24

 
 
 
7